United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, DISTRIBUTION
CENTER, Melville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-661
Issued: April 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2006 appellant filed a timely appeal from a December 8, 2005 decision of
the Office of Workers’ Compensation Programs which terminated her compensation benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits on March 21, 2004 on the grounds that her accepted conditions had
resolved.1

1

In an August 25, 2005 decision, the Office approved an attorney’s fee. Appellant did not seek review of this
decision before the Board.

FACTUAL HISTORY
On October 19, 2000 appellant, then a 39-year-old general expediter clerk, filed a
traumatic injury claim alleging that on October 18, 2000 she sustained injury to her right arm and
wrist when she was struck by a garbage bin. She stopped work that day and did not return.
Appellant’s claim was accepted by the Office for contusions of the right arm and wrist and she
received appropriate compensation for total disability.
Appellant was treated by Dr. Peter Stein, a Board-certified orthopedic surgeon, who
advised that she remained disabled for work due to her complaint of pain. The record reflects
that an investigation was conducted by the employing establishment and, by memorandum dated
January 21, 2003, a postal inspector advised that appellant was under limited surveillance during
the period May 21 to December 5, 2002. It was reported that appellant was active and able to
lift, grasp, drive a vehicle, push, pull and perform repetitive motions with her right hand. She
was observed weeding her yard for over an hour, lifting a wheelchair from her van, carrying
grocery bags, utilizing pruning sheers, a pool skimmer pole and dog scooper without apparent
difficulty. The postal inspector documented each surveillance session and provided videotapes.
On March 8, 2003 the Office referred appellant to Dr. Richard Goodman, a Boardcertified orthopedic surgeon, for a second opinion examination. In an April 4, 2003 report,
Dr. Goodman stated that he examined appellant on March 31, 2004. He reviewed appellant’s
history of injury and the medical evidence of record. Dr. Goodman noted that on July 2, 2002
Dr. Stein mentioned appellant’s complaint of unremitting right forearm pain of unknown
etiology. Examination of the right upper extremity revealed a full range of elbow motion with
symmetrical reflexes and normal motor power. Dr. Goodman stated that examination revealed
no objective findings and he stated that appellant’s accepted contusions resolved approximately
one week following the October 18, 2000 event. He concluded that appellant had no remaining
disability due to her accepted conditions and advised that there were no medical restrictions for
her return to full-time duty as an expediter clerk.
In a May 20, 2003 report, Dr. Stein reported that appellant exhibited tenderness
throughout the right hand and wrist. He provided a work capacity evaluation, noting that
appellant’s ability to work as limited by her pain. Dr. Stein indicated that she could work for
four hours intermittently, subject to specified limitations on use of her right upper extremity.
The Office determined that a conflict in medical opinion arose between the opinions of
Dr. Stein and Dr. Goodman regarding whether appellant’s accepted conditions had resolved and
the nature and extent of her continuing disability for work. On November 20, 2003 it referred
her to Dr. Richard Ritter, a Board-certified orthopedic surgeon, selected as the impartial medical
referee.
In a December 18, 2003 report, Dr. Ritter reviewed appellant’s history of injury and
medical treatment. He noted that on October 18, 2000 appellant was struck by a janitor’s
garbage bin on her right forearm. She stopped work due to complaints of pain, numbness and
tingling. Dr. Ritter reviewed appellant’s medical treatment, noting that surgery was never
recommended. Physical therapy was attempted, but appellant believed that it only aggravated
her forearm condition. Dr. Ritter stated that he reviewed appellant’s diagnostic test results, her

2

job description and a memorandum dated January 21, 2003 with still pictures and an attached
videotape of periodic surveillance conducted in 2002. On physical examination, appellant was in
no acute distress. Both arms and forearms were found normal in appearance without gross
deformities and no temperature differences. An excellent symmetric range of motion was found
in both shoulders in all planes of motion with full active and passive motion of both elbows and
full range of motion of both wrists. Reflexes were reported as normal with good grip strength
demonstrated, although she complained of discomfort during strength testing. Appellant also
complained of nonspecific tenderness which Dr. Ritter could not localize in the right forearm.
On measurement, he found no disuse atrophy of the right forearm; rather it was one centimeter
larger when compared with her left side. Finkelstein and Tinel’s testing was negative bilaterally
with sensation intact in all distributions. The 1999 x-rays presented were found to be normal as
were the November 1998 electrodiagnostic studies.
Dr. Ritter discussed a review of Dr. Stein’s medical narrative reports, noting her history
of an initial ganglion cyst in 1994 and complaint of numbness in 1998 when pulling a chain.
Diagnostic studies were normal without any evidence of abnormal nerve function. Although she
presented to Dr. Stein on numerous occasions, no specific treatment was recommended and he
did not report significant objective findings. Dr. Ritter stated his agreement with Dr. Stein’s
July 25, 2001 opinion that appellant’s forearm contusions had completely resolved and that her
continuing complaints were of an unknown etiology.
Dr. Ritter also reviewed the surveillance videotape. While parts were blurry, he noted
that the majority of the tape was clear and that appellant seemed to be using her right hand
without any difficulty during a multitude of activities including, but not limited to driving long
distances, pulling, pushing and lifting various objects. Appellant was also observed weeding her
garden for an extended period of time, using tools in her right hand without any obvious
difficulty. Dr. Ritter found that appellant could perform the majority of her duties as a postal
clerk expediter. He reiterated that there were no objective findings of the accepted contusions of
the right arm, synovitis, tenosynovitis or right wrist sprain. In light of the videotape, Dr. Ritter
noted it was difficult to believe appellant’s assertions that she was unable to perform any
repetitive activity. He noted that she demonstrated a good range of motion and good muscle
strength. Dr. Ritter advised that appellant did not require any further orthopedic treatment,
noting her complaints were of a vague nature and not supported by any demonstrated atrophy of
the forearm which would be expected in a chronic condition such as she claimed. He concluded
that she could return to work without restriction.
On December 5, 2003 appellant requested copies of the surveillance pictures and
videotape, as reviewed by Dr. Ritter.
On January 20, 2004 the Office issued a notice of proposed termination of compensation.
It noted that the report of Dr. Ritter represented the weight of medical opinion.
By letter dated February 19, 2004, appellant’s representative contended that she remained
disabled due to her accepted injury. It was contended that neither Dr. Goodman nor Dr. Ritter
stated any rationale for their conclusions and their reports were insufficient to support the
proposed termination.

3

By decision dated February 24, 2004, the Office finalized the termination of appellant’s
compensation benefits effective March 21, 2004.
On October 23, 2004 reconsideration was requested on behalf of appellant. Counsel
contended that the Office failed to formulate a suitable job offer given appellant’s disabled
condition and that the Office failed to acknowledge counsel’s February 19, 2004 letter in
opposition to the termination. He argued that the medical evidence unequivocally demonstrated
that appellant remained disabled due to her accepted conditions and that Dr. Ritter did not
provide rationale for his stated conclusions. Counsel also argued that the Office violated
appellant’s due process rights by relying on the surveillance evidence provided by the postal
inspectors without providing her the opportunity to review such evidence.
On January 5, 2005 the Office affirmed the termination decision. It found that the
medical evidence from Dr. Ritter was sufficient to establish that appellant’s work-related
disability had ceased and that Dr. Stein had opined that she could return to her regular
occupation prior to the termination decision. While it was clear the videotape was not provided
to appellant, as requested, the February 24, 2004 decision properly considered the weight of
medical opinion. Because appellant was not previously provided with the surveillance
videotape, the February 24, 2004 decision was vacated and reissued with the effective date of
January 5, 2005. A copy of the videotape was provided to appellant on that date.
On March 15, 2005 appellant filed an appeal with the Board. In a September 6, 2005
order, the case was remanded to the Office for reconstruction as the case record was not received
in a timely manner.2
On December 8, 2005 the Office reissued the February 23, 2004 decision, noting that no
additional medical evidence was received subsequent to the January 5, 2005 decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.3 The burden of proof on the Office includes the necessity of furnishing
rationalized medical opinion evidence which is based on a proper factual and medical history.4
Section 8123(a) of the Federal Employees’ Compensation Act provides that if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.5 When the case is referred to an impartial medical specialist for the purpose of
2

Docket No. 05-1014 (issued September 6, 2005).

3

David W. Pickett, 54 ECAB 272 (2002); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

Daniel F. O’Donnell, 54 ECAB 456 (2003); Gewin C. Hawkins, 52 ECAB 242 (2001).

5

5 U.S.C. § 8123(a). See Elsie L. Price, 54 ECAB 734 (2003); Raymond J. Brown, 52 ECAB 192 (2001).

4

resolving a conflict in medical evidence, the opinion of such specialist will be given special
weight when based on a proper factual and medical background and sufficiently well rationalized
on the issue presented.6
ANALYSIS
Appellant sustained injury to her right forearm on October 18, 2000, accepted by the
Office for contusions of the right arm and wrist. She was treated by Dr. Stein, who opined that
she had residual disability due to her accepted injury consisting of tenderness throughout the
right hand and wrist. Dr. Stein provided work restrictions, noting she could work intermittently
for four hours a day. He also noted that appellant’s pain was of an unknown etiology. Appellant
was referred for examination by Dr. Goodman, who opined that there were no objective findings
to support continuing residuals or disability due to the accepted injury. He advised that
appellant’s accepted contusions had resolved and that she had no medical restrictions. Based on
this evidence, the Office properly determined that a conflict in medical opinion arose between
appellant’s attending physician and the second opinion referral specialist.
Appellant was referred to Dr. Ritter, selected as the impartial medical specialist to resolve
the conflict in medical opinion. In a December 18, 2003 report, the physician provided a
comprehensive review of the October 18, 2000 injury, appellant’s preexisting condition and
medical treatment. On physical examination, he reported normal range of motion of both
shoulders, elbows, wrists and hands. Reflexes were reported as normal with good grip strength.
Dr. Ritter noted that he could not localize appellant’s complaint of discomfort in the right
forearm. Of note, he found no atrophy of the right upper extremity, which would be expected in
a chronic condition such as appellant claimed. Dr. Ritter examined diagnostic tests obtained of
the right upper extremity and noted that x-rays presented were normal as where electrodiagnostic
studies. He questioned whether a conflict in medical opinion remained, citing to the July 25,
2001 report of Dr. Stein who opined that appellant’s contusions had resolved and that her
complaints were of an unknown etiology. Dr. Ritter also reviewed the surveillance videotape,
commenting that appellant was observed using her right hand without apparent difficulty during
multitude of activities. He reiterated that there were no objective findings based on his
examination and stated that it was difficult to believe her assertions that she was unable to
perform any repetitive activity. Dr. Ritter concluded that appellant’s accepted conditions had
resolved and that she could return to work as a postal clerk expediter without any work
restrictions.
When a case is referred to an impartial medical specialist to resolve a conflict in medical
evidence, the opinion of such specialist will be given special weight by the Board when based on
an accurate factual and medical history and with a well-rationalized explanation for the
conclusions reached. The Board finds that the weight of medical evidence is represented by the
report of Dr. Ritter. He provided a very thorough review of the factual and medical evidence,
detailed his findings on physical examination of appellant, discussed the diagnostic tests
obtained and provided discussion for the conclusions he reached. His report establishes that
appellant’s accepted contusions have resolved and that she has no further disability or residuals
6

See Bernadine P. Taylor, 54 ECAB 342 (2003); Anna M. Delaney, 53 ECAB 384 (2002).

5

due to her accepted injury. Dr. Ritter explained that she could return to her regular work as a
postal clerk expediter without any medical restrictions. Counsel’s argument that appellant
remains disabled due to her October 18, 2000 injury is not supported by the report of Dr. Ritter.
The impartial medical specialist provided a well-rationalized medical report addressing the
issues of appellant’s residuals and disability for work.
Counsel contends that the Office violated federal regulations and appellant’s procedural
rights by relying on the surveillance report and videotape evidence presented by the postal
inspectors without first providing her with the opportunity to review such evidence. The Office
acknowledged that these materials were not presented to appellant until January 5, 2005.
Counsel did not cite to any Board case authority or federal regulation to support his
argument that the Office violated workers’ compensation procedures by its delay in providing
the surveillance materials to appellant. In Ronald H. Browning,7 the employee responded to the
Office’s proposal to terminate his compensation benefits stating that he had not seen a
surveillance videotape. His attending physician had reviewed the film and the report of a second
opinion specialist and found the employee could return to his job as a letter carrier. The Board
affirmed the termination. It was noted that the employee did not submit any medical evidence to
refute the report of his attending physician or the second opinion specialist. A medical report
from a new physician was found to be of reduced probative value in that he did not review the
surveillance tapes or comment on the medical reports of record. The fact that the employee did
not see the videotape before referral to the physicians was found not to be a procedural error.
In Jeffrey D. Barnett,8 the employee objected to the termination of his compensation
benefits. He contended at oral argument that the medical evidence was unreliable as a
surveillance videotape misrepresented his physical condition. The Board noted that his then
treating physicians had viewed the film and found that he could return to work without
restriction. It was noted that the employee did not raise any concern about the accuracy of the
videotape with either physician and continued under treatment with one of the doctors. The
allegation that the videotape improperly influenced the opinions of his treating physicians was
unsubstantiated.
In George Zupko,9 the Board affirmed the termination of the employee’s compensation
benefits based on his refusal of suitable work. On appeal, counsel for the employee contended
that the medical reports were based on erroneous information because they relied on the
surveillance videotape. The Board found that the medical reports from the employee’s attending
neurologist and a second opinion orthopedic surgeon were not based on an erroneous factual
background. Both physicians were found to have supported their opinion that the employee was
capable of performing limited duty based on objective evidence from examination.
7

Docket No. 98-1425 (issued December 22, 1999).

8

Docket No. 00-27 (issued February 15, 2001).

9

Docket No. 00-1107 (issued December 14, 2001).

6

In Kathleen McKinnon,10 the employee’s accepted cervical and thoracic strains were
found to have resolved. At a hearing, appellant stated that she had not seen a surveillance
videotape. She acknowledged that she could perform certain daily activities but that they
differed markedly from her duties as a letter carrier. The Board affirmed the termination of
compensation, finding the weight of opinion represented by the report of an impartial medical
specialist. The fact the employee did not see the videotape prior to referral to the examining
physicians was found not to constitute a procedural error.
In Oscar Anderson,11 the Board reversed an Office decision terminating the employee’s
compensation benefits. The Board found that the impartial medical specialist did not provide
sufficient rationale explaining why residuals of the employee’s cervical condition had ceased. In
a footnote, the Board addressed counsel’s argument that it was inappropriate to allow the
impartial medical specialist to review an edited surveillance tape. The Board cited to numerous
cases in which it had allowed physicians to review videotapes in evaluating a claimant’s actual
physical abilities. The Board noted that the employee submitted evidence that the videotape
improperly represented his activities.
In Frederick Nightingale,12 the Board addressed deficiencies in the written report of an
investigator which reduced the probative value of the evidence presented therein. The Board
commented, as follows:
“[A]ppellant should have been apprised of the conflicts and inconsistencies, and
of the general nature of the adverse evidence developed, in order that he might
know the nature of the issues to be met and have an opportunity to present such
rebuttal or explanation as was available. This in the Board’s view is vital in the
nonadversary proceedings under the Federal Employees’ Compensation Act, as it
is the function of the [Office] to adjudicate the rights of claimants in the light of
all the relevant facts, facts which can only be developed fully when the claimant
is fairly advised as to the nature of evidence from other sources which bears on
his claim.
“The Board is aware of the informal processes employed in the administrative
development of cases, and the techniques of investigation, which sometimes lead
to records replete with hearsay evidence, and of the [Office’s] responsibility to
evaluate such evidence in the light of all the surrounding facts and circumstances
of the particular case. For these reasons technical objections regarding the nature
of the evidence are seldom of great moment, but there are limits beyond which the
process cannot extend without serious prejudice to the right of the individual
claimant or to the interests of the United States.”13 (Citations omitted.)
10

Docket No. 00-2797 (issued April 26, 2002).

11

Docket No. 02-235 (issued October 10, 2002).

12

6 ECAB 268 (1953).

13

Id. at 271.

7

Under certain circumstances, videotape evidence may be of value to a physician offering
an opinion regarding a claimant’s medical condition. It may reflect on the patient’s reliability as
a historian or on the actual ranges of motion, lifting or other physical activities the claimant may
perform. However, a videotape may be incorrect or misleading to a physician if there are errors,
such as the identity of the individual recorded on the videotape or whether certain activities were
facilitated by the use of medication. The Office has the responsibility to make the claimant
aware that it is providing videotape evidence to a medical expert. If the claimant requests a copy
of the videotape, one should be made available and the employee given a reasonable opportunity
to offer any comment or explanation regarding the accuracy of the recording.
In this case, appellant did not present any evidence following receipt of the videotape on
January 5, 2005 to question its accuracy. There is no argument that the individual recorded was
not appellant or any contention that the activities in which she was engaged were facilitated by
the use of any medications. Moreover, the opinion of Dr. Ritter is clearly based on more than a
review of the videotape. His medical report, as noted, provided a thorough evaluation of
appellant’s factual and medical background and findings on physical examination. Dr. Ritter
addressed the reports of the treating and second opinion physicians and reviewed the diagnostic
tests conducted. He merely noted that the videotape reduced the credibility of her continuing
complaints in light of the absence of any objective findings. The Office’s delay in submitting the
surveillance materials and videotape to appellant did not prejudice her rights in this case. The
Office met its burden of proof to terminate her compensation benefits.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective March 21, 2004.

8

ORDER
IT IS HEREBY ORDERED THAT the December 8, 2005 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

